DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed 06/29/2022 has been entered. Claims 10-16, 22, and 24-37 remain pending in the application.  
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows:
Claim 24 step (b) has been amended to recite:
A method of making a food product, the method consisting essentially of: 
(b) optionally pretreating said initial potato feed with one or more pretreatment techniques to form a pretreated potato feed, wherein said pretreatment techniques comprise washing, peeling, mashing, heating, cubing, dicing, blanching, or a combination thereof, 
Claim 26 step (b) has been amended to recite:
(b) optionally pretreating said initial potato feed with one or more pretreatment techniques to form a pretreated potato feed, wherein said pretreatment techniques comprise washing, peeling, mashing, heating, cubing, dicing, blanching, or a combination thereof,
Claim 26 step (h) has been amended to recite:
(h) shearing at least a portion of said gelatinous potato feed, said chelated potato feed, said pre-milled potato feed, or thawed potato feed than 67°C to thereby form a sheared potato product comprising an average particle size on a volume basis in the range of 50 to 300 pm as measured by a Microtrac Bluewave Particle Size Analyser;
Claim 26 step (j) has been amended to recite:
(j) heating said sheared potato product to at least 55°C to thereby form a liquid potato product exhibiting a non-Newtonian fluid rheological profile, wherein said heating occurs at a temperature in the range 55 to 100 °C
Claims 27, 32, and 37 are canceled.
Authorization for this examiner’s amendment was given by Kyle Mendenhall on 07/29/2022.
Allowable Subject Matter
Claims 10-16, 22, 24-26, 28-31, and 33-36 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claims 10 and 24-26, the closest prior art is Crosby (US 20100080868 A1) in view of Villagran (WO 0207535 A2) and Camin (US 6485775 B1). 
Regarding claims 10 and 26, Crosby teaches (Paragraph 0019, 0022; Fig. 1 #110, 102, 103) a method of preparing potatoes wherein ingredients 110 (initial potato feed) comprising potatoes are subjected to a segmenting step 102 followed by a macerating step 103 (shearing) to form a potato slurry (sheared potato product). Crosby further teaches (Paragraph 0022) the macerating step 103 is carried out at temperatures ranging from about 60°F to about 80°F (15.6°C to 26.7°C, i.e. below 67°C), and the potato particles are sized from about 0.005” to about 0.01” (127 µm to 254 µm, i.e. within the claimed range of 50 to 300 µm). Crosby further teaches (Paragraph 0028; Fig. 1 #105) a cooking step 105, wherein the slurry is heated most preferably to a temperature about 175°F (79.4°C, i.e. above 55°C).
Villagran teaches (Page 10, section 2) a potato mash, wherein the potatoes are cooked for an amount of time sufficient to achieve partial starch gelatinization to soften them for mashing. Villagran further teaches (Page 11, section 3) the cooked potatoes are comminuted to produce a wet mash, wherein comminution of the cooked potatoes may be accomplished by any suitable means, such as but not limited to ricing, mashing, shredding, or a combination thereof.
Camin teaches (Col. 3, lines 32-64) a process for making mashed potatoes, wherein potatoes are peeled, sliced, and pre-cooked sufficiently to cause gelatinization, followed by mashing (which may be understood to be shearing as defined by the Applicant’s Specification (Paragraph 0020) as mechanical treatment that induces a shear rate through the liquid which changes the underlying micro-structure and may include particle comminution). Camin further teaches (Col. 4, lines 29-42) the resulting potato slurry is heated a temperature between 160°F and 190°F (heating sheared potato product), followed by homogenization (first stage of forming a food product). In addition, Camin teaches (Col. 6, lines 44-50) the comminuted potato particles of the homogenized slurry may be mixed into a variety of edible food products such as batter breading, beverages, bakery products, sauces, cultured dairy products, yogurt, chocolate confections, puddings, ice cream, butter, margarine, salad dressing and mayonnaise, among others (next stage of forming a food product).
However, Crosby also teaches (Paragraph 0032) the mash is dehydrated to a moisture content of about 10%, preferably between about 8% to about 10%, depending largely on which type of dehydrated product 170 is desired. This dehydration step would reduce the moisture content such that the dried potato product of Crosby would not exhibit a non-Newtonian fluid rheological profile as claimed. Consequently, the method of the claims 10 and 26 is allowable over the prior art because the heating step is conducted in a unique manner that produces a liquid product with a non-Newtonian rheological profile compared to the dehydrating step that produces dehydrated granules in Crosby.
Claim 24 is allowed for the same reasons as outlined with claims 10 and 26. Additionally, claim 24 is allowable because the closest prior art Crosby (US 20100080868 A1) in view of Villagran (WO 0207535 A2) and Camin (US 6485775 B1) fails to teach performing the shearing step in the presence of an oil. As noted in Paragraph 0044 of the Applicant’s Specification, performing shearing in the presence of an oil may reduce the oil droplet size during the subsequent high shear milling treatment and the oil may be less prone to separation than if added after the high shear treatment, where the oil is useful in modifying the viscosity of the liquid potato product and may enhance taste and textural properties. Consequently, the step of shearing in the presence of an oil represents a novel feature that renders claim 24 allowable over the prior art.
Regarding claim 25, Crosby teaches (Paragraph 0019, 0022; Fig. 1 #110, 102, 103) a method of preparing potatoes wherein ingredients 110 (initial potato feed) comprising potatoes are subjected to a segmenting step 102 followed by a macerating step 103 (shearing) to form a potato slurry (sheared potato product). Crosby further teaches (Paragraph 0022) the macerating step 103 is carried out at temperatures ranging from about 60°F to about 80°F (15.6°C to 26.7°C, i.e. below 67°C), and the potato particles are sized from about 0.005” to about 0.01” (127 µm to 254 µm, i.e. within the claimed range of 50 to 300 µm). Crosby further teaches (Paragraph 0028; Fig. 1 #105) a cooking step 105, wherein the slurry is heated most preferably to a temperature about 175°F (79.4°C, i.e. above 55°C).
Villagran teaches (Page 10, section 2) a potato mash, wherein the potatoes are cooked for an amount of time sufficient to achieve partial starch gelatinization to soften them for mashing. Villagran further teaches (Page 11, section 3) the cooked potatoes are comminuted to produce a wet mash, wherein comminution of the cooked potatoes may be accomplished by any suitable means, such as but not limited to ricing, mashing, shredding, or a combination thereof.
Camin teaches (Col. 3, lines 32-64) a process for making mashed potatoes, wherein potatoes are peeled, sliced, and pre-cooked sufficiently to cause gelatinization, followed by mashing (which may be understood to be shearing as defined by the Applicant’s Specification (Paragraph 0020) as mechanical treatment that induces a shear rate through the liquid which changes the underlying micro-structure and may include particle comminution). Camin further teaches (Col. 4, lines 29-42) the resulting potato slurry is heated a temperature between 160°F and 190°F (heating sheared potato product), followed by homogenization (first stage of forming a food product). In addition, Camin teaches (Col. 6, lines 44-50) the comminuted potato particles of the homogenized slurry may be mixed into a variety of edible food products such as batter breading, beverages, bakery products, sauces, cultured dairy products, yogurt, chocolate confections, puddings, ice cream, butter, margarine, salad dressing and mayonnaise, among others (next stage of forming a food product). Also, Camin teaches (Col. 8, lines 24-32) the comminuted potato particles can be incorporated in food products as an aqueous dispersion or as a dry powder, wherein fat mimetic properties can be realized using amounts as low as 0.1% of the total dry weight of ingredients, but for some food products, about 30% or even more of the comminuted potato particles may be desired. While the weight range offered by Camin is broader than the claim limitation of at least 50%, it should be noted that Camin is referring to the dry weight of ingredients rather than the weight of the slurry including water, which would presumably be much higher than 30%. Additionally, adjusting the weight of potatoes higher than 50% would be obvious to one of ordinary skill in the art for reasons such as lowering the cost of preparing food if the potatoes are cheaper than additional ingredients, increasing the percentage of potatoes if a consumer prefers the taste of potatoes over other ingredients, etc. Additionally, or alternatively, the potato slurry alone could be used as a dip, thus constituting 100% of the weight of the food product which would be obvious to do depending on the availability and cost of additional ingredients, consumer preferences, and the health benefits of consuming potatoes alone without the addition of sugar, cream, salt, etc.
However, Crosby as modified fails to teach performing the shearing step in the presence of an oil. As noted in Paragraph 0044 of the Applicant’s Specification, performing shearing in the presence of an oil may reduce the oil droplet size during the subsequent high shear milling treatment and the oil may be less prone to separation than if added after the high shear treatment, where the oil is useful in modifying the viscosity of the liquid potato product and may enhance taste and textural properties. Additionally, the prior art fails to teach the creation of a non-Newtonian rheological fluid profile from heating. Consequently, the steps of shearing in the presence of an oil and heating to produce a non-Newtonian fluid represent novel features that renders claim 25 allowable over the prior art.
Claims 11-16, 22, 28, and 33 are allowable as a result of depending upon allowable claim 10.
Claims 29 and 34 are allowable as a result of depending upon allowable claim 24.
Claims 30 and 35 are allowable as a result of depending upon allowable claim 25.
Claims 31 and 36 are allowable as a result of depending upon allowable claim 26. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AUSTIN P TAYLOR whose telephone number is (571)272-2652. The examiner can normally be reached M-F 8:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erik Kashnikow can be reached on (571) 270-3475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AUSTIN PARKER TAYLOR/Examiner, Art Unit 1792                                                                                                                                                                                                        								/DREW E BECKER/                                                                                                                    Primary Examiner, Art Unit 1792